Citation Nr: 1456381	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-32 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder. 

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder. 

3.  Entitlement to service connection for a cervical spine disorder. 

4.  Entitlement to service connection for low back disorder. 

5.  Entitlement to service connection for a bilateral hip disorder. 

6.  Entitlement to service connection for neuropathy of the bilateral upper extremities, to include as secondary to a low back disorder. 

7.  Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as secondary to a low back disorder. 

8.  Entitlement to service connection for a psychiatric disorder. 

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant is represented by: Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant enlisted in a reserve component in August 1980 and was assigned to initial active duty for training (ACDUTRA) from January 1981 to July 1981. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico.

In a decision dated in March 2013, the Board denied these issues.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In a single-judge decision dated in May 2014, the Veterans Court vacated the Board's March 2013 decision and remanded these issues back to the Board for additional development.  While the Board also reopened the issues of entitlement to service connection for right and left knee disorders, the Veterans Court did not affirm the Board's decision with respect to any issue.  Accordingly, the Board has characterized those issues as applications to reopen.  

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, all matters in the Board's March 2013 decision were vacated and remanded by the Veterans Court in May 2014.  The basis for this action was the inadequacy of VA examinations relied upon by the Board in denying service connection for disorders of the bilateral knees, bilateral hips, cervical spine, lumbar spine, and neuropathy of the upper and lower extremities.  

In finding the VA examinations inadequate, the Veterans Court noted that the VA lumbar and cervical spine examiners provided diagnoses of lumbar and cervical radiculopathy early in each report (noting that each condition affected the appellant's work), but later in the same reports found that lumbar and cervical radiculopathy were not present.  It was this lack of clarity with respect to the presence of radiculopathy which was found to render the reports inadequate (see memorandum decision at page 4).  

Similarly with respect to the peripheral nerves report, the Veterans Court found that the VA examiner provided a description early in the report of symptoms attributable to peripheral nerve conditions, including mild pain, mild paresthesias or dyesthesias, and mild numbness, but stated later in the report that there was no evidence of peripheral neuropathy and that a neuropathic condition does not exist.  This lack of clarity was also found to render the peripheral nerves report inadequate.  

Regarding the knee issues, the Veterans Court found that the examination was based on an inaccurate factual premise in that the VA examiner noted that there was "no evidence of any complaints, treatments, or sick calls regarding knee pain during service," despite the Board having acknowledged that the appellant complained of right knee pain and was diagnosed with mild right knee sprain in service.  Therefore, that VA examination was also found to be inadequate.  

The findings of the Veterans Court regarding the examinations in this case are the law of the case.  See Chisem v. Gober, 10 Vet. App. 526 (1997).  

As the examinations relied upon by the Board in denying service connection for disorders of the bilateral knees, bilateral hips, cervical spine, lumbar spine, and radiculopathy of the upper and lower extremities, are inadequate, the Board finds that a remand is warranted to obtain new examinations.  

As found by the Veterans Court, the issues of entitlement to service connection for a psychiatric disorder and TDIU are intertwined with the other issues, and a decision on those two issues must be deferred pending development and adjudication of the issues discussed above.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule appropriate VA examinations to determine the nature and etiology of the claimed disorders of the bilateral knees, bilateral hips, cervical spine, lumbar spine, and neuropathy of the upper and lower extremities.  The relevant documents in the claims file should be made available to the VA examiner.

The VA joints examiner should provide appropriate diagnoses regarding the knees.  The examiner is directed to consider the appellant's complaint of right knee pain and diagnosis of mild right knee sprain while on ACDUTRA.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that either or both knee disorders are causally or etiologically related to the period of ACDUTRA.  

The VA spine examiner should provide appropriate diagnoses regarding the cervical and lumbar spine.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that either or both cervical or lumbar spine disorders are causally or etiologically related to the appellant's period of ACDUTRA.  

The VA examiner should determine whether there is peripheral neuropathy or radiculopathy regarding the upper or lower extremities.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any diagnosed neurological disorder is causally or etiologically related to the appellant's period of ACDUTRA, or is associated with a cervical or lumbar spine disorder.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Readjudicate the remanded claims.  If any benefit sought on appeal is not granted, the appellant and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


